IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-16,884-03


EX PARTE JOHN HENRY SELVAGE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS IN
CAUSE NO. 305495-C IN THE 230TH DISTRICT COURT 

HARRIS COUNTY



Per Curiam.

O R D E R

	In 1980, a jury convicted applicant of capital murder.  In accordance with the jury's
answers to the punishment issues, the trial court assessed punishment at death.  This Court
affirmed applicant's conviction and sentence.  Selvage v. State, 680 S.W.2d 17 (Tex. Crim.
App. 1984).  Applicant was thereafter denied relief in state and federal applications for post-conviction habeas corpus.  In 1993, applicant filed a subsequent habeas application in the
convicting court.
	The trial court sent to this Court findings that a writ was pending in the trial court and
that applicant had died on November 2, 2011.  Further, the court recommended that the writ
application be dismissed.  The finding of death is confirmed by a copy of applicant's death
certificate.
	Because the death of a defendant deprives this Court of jurisdiction, we dismiss the
writ application.  
	IT IS SO ORDERED THIS THE 12TH DAY OF SEPTEMBER, 2012.

Do Not Publish